Case 2:20-mj-16087-ARM Document 2 Filed 09/17/20 Page 1 of 1 PagelD: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
oe
ve * MAG. NO. @&O- bos)
2
MARKICE T. LINCOLN *
ak
7K 2 OK 6 ok

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

|, COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3, Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:

Video Teleconferencing

[] Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
[| The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

  

, / Vi : 5 O° 4
] ps Honorable Anthony R. Mautone

United Statés Magistrate Judge
